

 
 

Exhibit 10.2
 
SCHEDULE I TO 2010-1 BASE INDENTURE
 
DEFINITIONS LIST
 
“Account Control Agreement” means each of the Box Truck Collection Account
Control Agreement and the Box Truck Purchase Account Control Agreement.
 
“Administration Agreement” means the Administration Agreement, dated as of the
Effective Date, by and among UHI, as administrator, each Box Truck SPV, USF and
the Trustee, as amended, modified or supplemented from time to time in
accordance with its terms.
 
“Administrator” means UHI, in its capacity as administrator under the
Administration Agreement, or any successor administrator thereunder.
 
“Administrator Default” is defined in Section 4.3(a) of the Administration
Agreement.
 
“Advance Rate” means, with respect to (i) any TM Truck, 71.00 %, (ii) any DC
Truck, 85.00 % and (iii) any TT Truck, 79.00%.
 
 “Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, “control” means the power to direct the management
and policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
 
“Aggregate Asset Amount” means, as of any Determination Date, an amount equal to
the sum of (i) the Aggregate Assumed Asset Value as of such Determination Date,
(ii) all Disposition Receivables as of the last day of the Related Monthly
Period which were not more than three (3) days past the applicable Disposition
Date and (iii) the amount on deposit in the Box Truck Purchase Account as of the
last day of the Related Monthly Period (after giving effect to all withdrawals
from the Box Truck Purchase Account on such day).
 
“Aggregate Asset Amount Deficiency” means, as of any Determination Date, the
amount, if any, by which the Aggregate Note Balance on the Related Payment Date
(after giving effect to all payments to be made on such Payment Date) will
exceed the Aggregate Asset Amount as of such Determination Date.
 
“Aggregate Assumed Asset Value” means, as of any Determination Date, the sum of
the Assumed Asset Values as of such Determination Date for all Funded Box Trucks
that were Eligible Box Trucks as of the last day of the Related Monthly Period.
 
“Aggregate Note Balance” means, with respect to any Series of Notes Outstanding,
the amount specified in the applicable Series Supplement.
 

 
 

--------------------------------------------------------------------------------

 

“AMERCO” means AMERCO, a Nevada corporation, and its permitted successors.
 
“Annual Depreciation Percentage” means, with respect to any number of years, the
percentage set forth with respect to such number of years under the heading
“Annual Depreciation” on the Assumed Asset Value Schedule.
 
“Annual Noteholders’ Tax Statement” is defined in Section 4.4 of the 2010-1 Base
Indenture.
 
“Applicants” is defined in Section 2.8 of the 2010-1 Base Indenture.
 
 “Assumed Asset Value” means, (a) with respect to any Box Truck (i) as of the
Determination Date in the Monthly Period during which the In-Service Date with
respect to such Box Truck occurred, the Capitalized Cost of such Box Truck and
(ii) as of any other Determination Date, the excess of (x) the Assumed Asset
Value of such Box Truck as of the immediately preceding Determination Date (or,
in the case of the Determination Date in the first full Monthly Period occurring
after the In-Service Date with respect to such Box Truck, the Capitalized Cost
of such Box Truck) over (y) the product of (A) the Annual Depreciation
Percentage corresponding to the number of full years from the In-Service Date
with respect to such Box Truck to such Determination Date, (B) the Seasonal
Depreciation Percentage for the Related Monthly Period and (C) the Capitalized
Cost of such Box Truck and (b) with respect to any Funded Box Truck as of the
Effective Date or the Subsequent Funding Date with respect to such Box Truck,
the excess of (i) the Capitalized Cost of such Box Truck over (ii) the sum of
the product for each full Monthly Period since the In-Service Date with respect
to such Box Truck of (x) 15%, (y) the Seasonal Depreciation Percentage for such
Monthly Period and (z) the Capitalized Cost of such Box Truck; provided that the
Assumed Asset Value on any Determination Date for any Box Truck that has
suffered a Casualty on or prior to the last day of the Related Monthly Period
will be zero
 
“Assumed Asset Value Schedule” means Exhibit C to the SPV Fleet Owner Agreement
setting forth the Annual Depreciation Percentages and Seasonal Depreciation
Percentages with respect to the Box Trucks.
 
“Authorized Officer” means (a) with respect to USF, any Box Truck SPV, RTAC or
the Nominee Titleholder, any Manager, the President, any Vice President, the
Secretary, the Treasurer, any Assistant Secretary or any Assistant Treasurer of
such Person and (b) with respect to UHI, the President, any Vice President, the
Secretary, the Treasurer, any Assistant Secretary, or any Assistant Treasurer of
UHI.
 
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq.
 
“Book-Entry Notes” means beneficial interests in the Notes, ownership and
transfers of which shall be evidenced or made through book entries by a Clearing
Agency or a Foreign Clearing Agency as described in Section 2.15 of the 2010-1
Base Indenture; provided that after the occurrence of a condition whereupon
book-entry registration and transfer are no longer permitted and Definitive
Notes are issued to the Note Owners, such Definitive Notes shall replace
Book-Entry Notes.
 

 
-2-

--------------------------------------------------------------------------------

 

“Boxes” is defined in Section 1.1 of the Box Truck Purchase Agreement.
 
“Box Truck” means any TM Truck, DC Truck or TT Truck.
 
“Box Truck Collection Account” means securities account no. 143953000 entitled
“U.S. Bank National Association, as Trustee under the 2010-1 Base Indenture”
maintained by the Box Truck Collection Account Securities Intermediary pursuant
to the Box Truck Collection Account Control Agreement or any successor
securities account maintained pursuant to the Box Truck Collection Account
Control Agreement.
 
“Box Truck Collection Account Control Agreement” means the agreement among USF,
each Box Truck SPV, U.S. Bank National Association, as securities intermediary,
and the Trustee, dated as of the Effective Date, relating to the Box Truck
Collection Account, as the same may be amended and supplemented from time to
time.
 
“Box Truck Collection Account Securities Intermediary” means U.S. Bank National
Association or any other securities intermediary that maintains the Box Truck
Collection Account pursuant to the Box Truck Collection Account Control
Agreement.
 
“Box Truck Purchase Account” means securities account no. 143953004 entitled
“U.S. Bank National Association, as Trustee under the Series 2010-1 Base
Indenture” maintained by the Box Truck Purchase Account Securities Intermediary
pursuant to the Box Truck Purchase Account Control Agreement or any successor
securities account maintained pursuant to the Box Truck Purchase Account Control
Agreement.
 
“Box Truck Purchase Account Control Agreement” means the agreement among USF,
each Box Truck SPV, U.S. Bank National Association, as securities intermediary,
and the Trustee, dated as of the Effective Date, relating to the Box Truck
Purchase Account, as the same may be amended and supplemented from time to time.
 
“Box Truck Purchase Account Securities Intermediary” means U.S. Bank National
Association or any other securities intermediary that maintains the Box Truck
Purchase Account pursuant to the Box Truck Purchase Account Control Agreement.
 
“Box Truck Purchase Agreement” means the Purchase Agreement, dated as of the
Effective Date, among each Rental Company party thereto and each Box Truck SPV,
as amended, modified or supplemented from time to time.
 
“Box Truck Purchase Order” is defined in Section 1.1 of the Box Truck Purchase
Agreement.
 
“Box Truck SPV” means each of TM Truck SPV, DC Truck SPV and TT Truck SPV.
 
“Box Truck SPV Collateral” is defined in Section 3.1(b) of the 2010-1 Base
Indenture.
 
“Box Truck SPV Gross Rental Fees” means, with respect to any Box Truck, the
gross rental fees paid by customers, excluding (a) any sales or transactional
tax and (b) the Safemove Fees, in each case generated by the rental of such Box
Truck through the System.
 

 
-3-

--------------------------------------------------------------------------------

 

“Box Truck SPV Limited Liability Company Agreement” means, with respect to any
Box Truck SPV, the Operating Agreement of such Box Truck SPV, dated as of
October 1, 2010, between USF and the Independent Managers of such Box Truck SPV,
as amended, modified or supplemented from time to time in accordance with its
terms.
 
“Box Truck SPV Membership Interests” means all of the issued and outstanding
membership interests in each of the Box Truck SPVs.
 
“Box Truck SPV Permitted Note Limited Guarantee” is defined in Section 8.31 of
the 2010-1 Base Indenture.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York City, New York,
Chicago, Illinois, St. Paul, Minnesota or Phoenix, Arizona.
 
“Calculation Date” means, (i) with respect to any calculation of the
Twelve-Month DSCR on any Determination Date, the last day of the Related Monthly
Period and (ii) with respect to any calculation of the Pro Forma DSCR on any
Disposition Date, such Disposition Date.
 
“Canadian Box Truck” means any Box Truck which has been designated by the Fleet
Manager for use in the System in Canada.
 
“Capitalized Cost” means, with respect to any Box Truck, the original aggregate
price paid for such Box Truck, including, without duplication, the Purchase
Price of the Purchased Assets with respect to such Box Truck and the price paid
for all other components thereof, by the applicable Box Truck SPV (or, with
respect to any Box Truck contributed as of the Effective Date pursuant to the
Sale and Contribution Agreements, by UHLS) to the entities selling such Box
Truck or any component thereof to such Box Truck SPV (or, with respect to any
Box Truck contributed as of the Effective Date pursuant to the Sale and
Contribution Agreements, to UHLS), including delivery charges but excluding
taxes and any registration or titling fees; provided, however, that the
Capitalized Cost with respect to any Box Truck shall not exceed the amount with
respect to such Box Truck set forth on Schedule 2.6 to the applicable Series
Supplement.
 
“Casualty” means, with respect to any Box Truck as of any date of determination,
that (i) such Box Truck is destroyed, seized, confiscated or otherwise rendered
permanently unfit or unavailable for use as of such date, (ii) such Box Truck
has otherwise been missing for one hundred eighty (180) days or more or (iii) if
the Twelve-Month DSCR, if any, as of the most recent Determination Date is less
than 1.3, such Box Truck has otherwise been missing for sixty (60) days or more.
 
“Cede” means Cede & Co., a nominee of DTC.
 
“Certificate of Title” means, with respect to each Box Truck, the certificate of
title applicable to such Box Truck duly issued in accordance with the
certificate of title act or other similar law of the jurisdiction applicable to
such Box Truck.
 

 
-4-

--------------------------------------------------------------------------------

 

“Class” means, with respect to any Series of Notes, any one of the classes of
Notes of that Series as specified in the applicable Series Supplement.
 
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act or any successor provision thereto.
 
“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
 
“Clearstream” means Clearstream Banking, société anonyme.
 
“Closing Date” means, with respect to any Series of Notes, the date of issuance
of such Series of Notes, as specified in the applicable Series Supplement.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any successor statute of similar
import, in each case as in effect from time to time.  References to sections of
the Code also refer to any successor sections.
 
“Collateral” means, collectively, the USF Collateral and the Box Truck SPV
Collateral.
 
“Collateral Agreements” means the SPV Fleet Owner Agreement, each Box Truck SPV
Limited Liability Company Agreement, the Administration Agreement, the Box Truck
Purchase Agreement, the Nominee Titleholder Agreement, each Sale and
Contribution Agreement, any Hedge Agreement and any other agreement, document or
instrument relating to the formation, business, operations or administration of
any Box Truck SPV.
 
“Collections” means the Proceeds of the Collateral, including the following: (i)
all payments under the SPV Fleet Owner Agreement, including, all Monthly Fleet
Owner Payments and Monthly Advances, (ii) all Disposition Proceeds, and all
warranty payments and the proceeds of damage claims, which the Fleet Manager is
required to deposit into the Box Truck Collection Account, whether such payments
are in the form of cash, checks, wire transfers or other forms of payment and
(iii) all Investment Income.
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Issuer within the meaning of Section 4001 of
ERISA or is part of a group that includes any Issuer and that is treated as a
single employer under Section 414 of the Code.
 
“Company Order” and “Company Request” means a written order or request signed in
the name of each Issuer by any one of its Authorized Officers and delivered to
the Trustee.
 
“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
indebtedness, lease, dividend, letter of credit or other obligation of another
if the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be
 

 
-5-

--------------------------------------------------------------------------------

 

protected (in whole or in part) against loss in respect thereof or (b) under any
letter of credit issued for the account of that Person or for which that Person
is otherwise liable for reimbursement thereof.  Contingent Obligation shall
include (a) the direct or indirect guarantee, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another and (b) any liability of such Person for the obligations of another
through any agreement (contingent or otherwise) (i) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), (ii) to maintain
the solvency of any balance sheet item, level of income or financial condition
of another or (iii) to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, if
in the case of any agreement described under subclause (i) or (ii) of this
sentence the primary purpose or intent thereof is as described in the preceding
sentence.  The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Controlled Group” means, with respect to any Person, such Person, whether or
not incorporated, and any corporation, trade or business that is, along with
such Person, a member of a controlled group of corporations or a controlled
group of trades or businesses as described in Sections 414(b) and (c),
respectively, of the Code.
 
 “Corporate Trust Office” means the office of the Trustee at which at any
particular time the Trustee’s obligations under the Indenture shall be
administered, which office at the date of the execution of the 2010-1 Base
Indenture is located at 209 South LaSalle Street, 3rd Floor, Chicago, Illinois
60604-1219, Attention: U-Haul 2010-1, or at any other time at such other address
as the Trustee may designate from time to time by notice to the Noteholders and
the Issuers.
 
 “Cumulative Partial Amortization Payment Amount” means, (i) as of any
Determination Date during a DSCR Deficiency Event Period, an amount equal to the
sum of the Partial Amortization Payments for all Payment Dates that have
occurred during such DSCR Deficiency Event Period as of such Determination Date
and (ii) as of any other Determination Date, zero.
 
“DC Truck” means a model year 2010 or model year 2011 fourteen-foot box truck
owned by DC Truck SPV.
 
“DC Truck SPV” means 2010 DC-1, LLC, a Nevada limited liability company, and its
permitted successors.
 
“Dealer Agreement” means each contract between a Rental Company and an
independently-owned Rental Dealer pursuant to which the Rental Company agrees to
make trucks, trailers and other rental equipment available to such Rental Dealer
and the Rental Dealer
 

 
-6-

--------------------------------------------------------------------------------

 

agrees to act as agent of the Rental Company and make such rental equipment
available to rental customers.
 
“Default” means any occurrence or event which, with the giving of notice, the
passage of time or both, would constitute an Event of Default.
 
“Definitions List” means this Definitions List, as amended or modified from time
to time.
 
“Definitive Notes” is defined in Section 2.15 of the 2010-1 Base Indenture.
 
“Depository” is defined in Section 2.15(a) of the 2010-1 Base Indenture.
 
“Determination Date” means, with respect to any Payment Date, the Monthly Fleet
Owner Payment Date immediately preceding such Payment Date.
 
“Discounted Aggregate Asset Amount” means, as of any Determination Date, the sum
of (i) the sum of the Discounted Asset Values as of such Determination Date for
all Funded Box Trucks that were Eligible Box Trucks as of the last day of the
Related Monthly Period, (ii) all Disposition Receivables as of the last day of
the Related Monthly Period which were not more than three (3) days past the
applicable Disposition Date and (iii) the amount on deposit in the Box Truck
Purchase Account as of the last day of the Related Monthly Period (after giving
effect to all withdrawals from the Box Truck Purchase Account on such day).
 
“Discounted Asset Value” means, with respect to (i) any Box Truck, as of any
Determination Date, the product of (x) the Advance Rate for such Box Truck and
(y) the Assumed Asset Value of such Box Truck as of such Determination Date,
(ii) any Funded Box Truck, as of the Effective Date, the product of (x) the
Advance Rate for such Box Truck and (y) the Assumed Asset Value of such Box
Truck as of the Effective Date and (iii) any Subsequent Box Truck, as of the
related Subsequent Funding Date, the product of (x) the Advance Rate for such
Box Truck and (y) the Assumed Asset Value of such Box Truck as of such
Subsequent Funding Date.
 
“Disposition Date” means, with respect to a Box Truck, the date on which such
Box Truck is sold or otherwise disposed of by or on behalf of the applicable Box
Truck SPV.
 
“Disposition Proceeds” means the proceeds, net of any direct selling expenses
and any accrued and unpaid Operating Expenses relating to such Box Truck, from
the sale or disposition of a Box Truck.
 
“Disposition Receivables” means all amounts receivable by a Box Truck SPV or the
Fleet Manager, on behalf of a Box Truck SPV, in connection with the auction,
sale or other disposition of a Box Truck.
 
“Dollar” and the symbol “$” mean the lawful currency of the United States.
 
“DSCR Deficiency Event Period” means, with respect to any Series of Notes, the
period specified in the applicable Series Supplement.
 

 
-7-

--------------------------------------------------------------------------------

 

“DSCR Interest Amount” means, as of any Determination Date, the product of (i)
one-twelfth of the Note Rate and (ii) (A) during the Pre-Funding Period, the sum
of (x) an amount equal to the sum for all Box Trucks that were subject to the
SPV Fleet Owner Agreement as of the Calculation Date of the Discounted Asset
Values of such Box Trucks as of the immediately preceding Determination Date
(or, in the case of the initial Determination Date, as of the Effective Date or,
in the case of Box Trucks financed after the Effective Date but prior to the
initial Determination Date, as of the applicable Subsequent Funding Date) and
(y) any Targeted Note Balance Shortfall as of the immediately preceding
Determination Date (which, for the purposes of the initial Determination Date,
shall equal zero) and (B) after the Pre-Funding Period, the Aggregate Note
Balance as of the immediately preceding Payment Date (after giving effect to all
payments made on such Payment Date).
 
“DSCR Targeted Principal Amount” means, as of any Determination Date, the sum,
for all Box Trucks that were subject to the SPV Fleet Owner Agreement as of the
Calculation Date, of the amount, if any, by which (i) the aggregate Discounted
Asset Value of such Box Trucks as of the immediately preceding Determination
Date (or, in the case of the initial Determination Date, as of the Effective
Date or, in the case of any Box Truck that became a Funded Box Truck after the
Effective Date but prior to the initial Determination Date, as of the applicable
Subsequent Funding Date) exceeds (ii) the aggregate Discounted Asset Value of
such Box Trucks as of such Determination Date.
 
 “DTC” means The Depository Trust Company.
 
“EDSF Rate” means, as of any date of determination, the bond equivalent rate
derived from the Eurodollar Synthetic Forward Curve appearing on Bloomberg page
EDSF (or any successor service), adjusted for a 30/360 day count convention.
 
“Effective Date” means October 1, 2010.
 
“Eligible Box Truck” means, as of any date of determination, a Box Truck (i)
that is owned by a Box Truck SPV free and clear of all Liens other than
Permitted Liens, to which such Box Truck SPV, together with the Nominee
Titleholder, holds good and marketable title, and which is subject to the SPV
Fleet Owner Agreement (ii) (A) the Certificate of Title with respect to which is
in the name of such Box Truck SPV or the Nominee Titleholder and notes the
Trustee as the only lienholder, or (B) an application for such a Certificate of
Title is pending with the appropriate state authorities or an authorized agent
thereof for the purposes of Section 9-303(b) of the UCC, (iii) whose cab and
chassis are manufactured by either (A) Ford or GM or (B) any other manufacturer
with respect to which the Rating Agency Condition has been satisfied, (iv) whose
cab and chassis have been purchased by a Box Truck SPV, or prior to the
Effective Date, by an Affiliate thereof, directly from the manufacturer or a
third-party dealer, (vi) that has been acquired by such Box Truck SPV less than
210 days after the In-Service Date with respect to such Box Truck, (vi) that was
made available for rental in the System not later than four (4) days following
the date of the completion of the manufacture and installation of the related
Box and Other Modifications (provided that if an act of God, war, fire, flood,
tempest, accident, civil disturbance, act of governmental authority or other act
of authority (de jure or de facto), legal constraint or other similar cause
beyond the reasonable control of any Box Truck SPV, the Fleet Manager or any
Rental Company prevents such Box Truck from being made
 

 
-8-

--------------------------------------------------------------------------------

 

available for rental in the System within such four-day period, such Box Truck
will not be an Ineligible Box Truck solely as a result thereof so long as such
Box Truck is made available for rental in the System not later than thirty (30)
days following the date of the completion of the manufacture and installation of
the related Box and Other Modifications), (vii) that is not more than eight (8)
years old as of such date, as measured from the In-Service Date with respect to
such Box Truck (provided, however, that for the purposes of calculating the
Aggregate Asset Amount Deficiency on any Determination Date following the
Expected Final Payment Date of any Series of Notes, no Box Truck shall be an
Ineligible Box Truck solely as a result of being more than eight (8) years old,
and (viii) that is not an Uneconomical Box Truck; provided, however, that if at
the time of the designation of any Box Truck as a Canadian Box Truck the number
of Canadian Box Trucks is greater than an amount equal to 3.0% of the number of
all Eligible Box Trucks as of such date, then following such designation as a
Canadian Box Truck, such Box Truck shall not be an Eligible Box Truck; provided
further that on the first subsequent date that the number of Canadian Box Trucks
is less than 3.0% of the number of all Eligible Box Trucks on such date, then
such Canadian Box Truck shall become an Eligible Box Truck so long as it and all
other Canadian Box Trucks that are Eligible Box Trucks do not constitute more
than 3.0% of all Eligible Box Trucks as of such date.
 
“Eligible Deposit Account” means (a) a segregated identifiable trust account
established in the trust department of a Qualified Trust Institution or (b) a
separately identifiable deposit account established in the deposit taking
department of a Qualified Institution.
 
“Enforcement Event” means any of the events described in Section 8.1 of the SPV
Fleet Owner Agreement.
 
 “Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as now or at any
time hereafter in effect.
 
“Environmental Permits” is defined in Section 8.27 of the 2010-1 Base Indenture.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time.  References to sections of ERISA also refer to any successor sections.
 
 “Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
System.
 
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:
 
(a)          a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or any substantial part of its assets, or any similar action with respect to
such Person under any law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, and such
 

 
-9-

--------------------------------------------------------------------------------

 

case or proceeding shall continue undismissed, or unstayed and in effect, for a
period of 60 consecutive days; or an order for relief in respect of such Person
shall be entered in an involuntary case under the federal bankruptcy laws or
other similar laws now or hereafter in effect;
 
(b)          such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or
 
(c)          the board of directors or other similar governing body of such
Person (if such Person is a corporation or similar entity) shall vote to
implement any of the actions set forth in clause (b) above.
 
“Event of Default” is defined in Section 9.1 of the 2010-1 Base Indenture.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expected Final Payment Date” means, with respect to any Series of Notes, the
date stated in the applicable Series Supplement as the date on which such Series
of Notes is expected to be paid in full.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Fleet Manager” means UHI, in its capacity as the fleet manager under the SPV
Fleet Owner Agreement, and its permitted assigns.
 
“Fleet Owner Commissions” means, with respect to each Box Truck, the product of
(i) the Fleet Owner Percentage and (ii) the Box Truck SPV Gross Rental Fees with
respect to such Box Truck.
 
“Fleet Owner Percentage” means 68.0% or such greater percentage as the Fleet
Manager and the Box Truck SPVs agree in writing from time to time.
 
“Ford” means Ford Motor Company, a Delaware corporation, and its successors.
 
“Foreign Clearing Agency” means Clearstream and Euroclear.
 
“Funded Box Trucks” is defined, with respect to any Series of Notes, in the
applicable Series Supplement.
 
“GAAP” means the generally accepted accounting principles in the United States
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors and successors from time to time.
 
“Global Note” means a Note in registered form evidencing Book-Entry Notes.
 

 
-10-

--------------------------------------------------------------------------------

 

“GM” means General Motors Corporation, a Delaware corporation, and its
successors.
 
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision of the foregoing, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Hedge Agreement” means one or more interest rate swap contracts, interest rate
cap agreements or similar contracts entered into by the Issuers in connection
with the issuance of a Series of Notes, as specified in the applicable Series
Supplement, providing protection against interest rate risks.
 
“Hedge Payments” means amounts payable to or receivable by the Issuers pursuant
to any Hedge Agreement.
 
“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
any lease of any property (whether real, personal or mixed) that is properly
classified as a liability on a balance sheet in conformity with GAAP, (c) notes
payable and drafts accepted represent­ing extensions of credit whether or not
representing obligations for borrowed money, (d) any obligation owed for all or
any part of the deferred purchase price for property or services, which purchase
price is (i) due more than six months from the date of the incurrence of the
obligation in respect thereof or (ii) evidenced by a note or similar written
instrument, (e) all indebtedness secured by any Lien on any property or asset
owned by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person, (f) all net obligations under any interest rate swap contracts, interest
rate cap agreements or similar contracts and (g) all Contingent Obligations of
such Person in respect of any of the foregoing.
 
“Indenture” means the 2010-1 Base Indenture, together with any Series Supplement
in effect, as the same may be amended, modified or supplemented from time to
time by Supplements thereto in accordance with its terms.
 
“Independent Manager” is defined (i) with respect to USF, in Schedule A to the
USF Limited Liability Company Agreement, (ii) with respect to each Box Truck
SPV, in Schedule A to the applicable Box Truck SPV Limited Liability Company
Agreement, and (iii) with respect to the Nominee Titleholder, in Schedule A to
the Nominee Titleholder Limited Liability Company Agreement.
 
“Ineligible Box Truck” means a Box Truck that is not an Eligible Box Truck.
 
“Initial Aggregate Note Balance” means, with respect to any Series of Notes, the
aggregate initial principal amount specified in the applicable Series
Supplement.
 
“In-Service Date” means, with respect to any Box Truck, the first date on which
such Box Truck is available for rental in the System.
 

 
-11-

--------------------------------------------------------------------------------

 

“Interest Period” means, with respect to any Series of Notes, the period from
and including the preceding Payment Date to but excluding the current Payment
Date; provided, however, that (x) the initial Interest Period with respect to
such Series of Notes shall commence on the Closing Date for such Series and (y)
the final Interest Period shall end on, and exclude, the Payment Date on which
the Notes of such Series shall have been paid in full.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended.
 
“Investment Income” means the investment earnings (net of losses and investment
expenses) on amounts on deposit in the Box Truck Collection Account, the Box
Truck Purchase Account and any Series Account.
 
“Investment Property” has the meaning specified in Section 9-102(a)(49) of the
applicable UCC.
 
“Issuer Accounts” means the Box Truck Collection Account, the Box Truck Purchase
Account and each Series Account.
 
“Issuer Assets” means all assets of the Issuers.
 
“Issuer Obligations” means all principal, premium and interest, at any time and
from time to time, owing by the Issuers with respect to the Notes, and all
costs, fees, expenses, indemnities and all other amounts payable by, or
obligations of, any Issuer under the Indenture and/or the Related Documents.
 
“Issuers” means, collectively, USF, TM Truck SPV, DC Truck SPV and TT Truck SPV,
as co-issuers of the Notes.
 
“Legal Final Maturity Date” means, with respect to any Series of Notes, the date
stated in the applicable Series Supplement as the maturity date of the Notes of
such Series.
 
“Letter of Representation” means, with respect to a Series of Notes having
Book-Entry Notes, the letter of representation from the Issuers to the Clearing
Agency or the Foreign Clearing Agency with respect to such Series, or as
otherwise provided in the applicable Series Supplement.
 
“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person which secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise.
 
“Management Standard” is defined in Section 2.5 of the SPV Fleet Owner
Agreement.
 
“Manager” is defined (i) with respect to USF, in Schedule A to the USF Limited
Liability Company Agreement, (ii) with respect to each Box Truck SPV, in
Schedule A to the applicable
 

 
-12-

--------------------------------------------------------------------------------

 

Box Truck SPV Limited Liability Company Agreement, and (iii) with respect to the
Nominee Titleholder, in Schedule A to the Nominee Titleholder Limited Liability
Company Agreement.
 
“Material Adverse Effect” means, with respect to any occurrence, event or
condition:
 
(i)           a materially adverse effect on the ability of UHI, any Box Truck
SPV, the Nominee Titleholder or USF to perform its obligations under any of the
Related Documents;
 
(ii)           an adverse effect on (a) the validity or enforceability of any
Related Document or the rights and remedies of the Trustee or any Issuer under
any Related Document to which it is a party or (b) the validity, priority or
perfection of the Trustee’s Lien on the Collateral; or
 
(iii)           a materially adverse effect on (a) the Noteholders, (b) the
ownership interest of any Box Truck SPV in its respective Box Trucks, (c) the
value of the Box Trucks or (d) the value or collectibility of the Fleet Owner
Commissions or Other Fleet Owner Payments generated by the Box Trucks.
 
“Member” is defined (i) with respect to USF, in Schedule A to the USF Limited
Liability Company Agreement, (ii) with respect to each Box Truck SPV, in
Schedule A to the applicable Box Truck SPV Limited Liability Company Agreement,
and (iii) with respect to the Nominee Titleholder, in Schedule A to the Nominee
Titleholder Limited Liability Company Agreement.
 
“Monthly Administration Fee” means, for any Determination Date, one-twelfth of
the product of (i) 0.04% and (ii) the Aggregate Assumed Asset Value as of the
immediately preceding Determination Date.
 
“Monthly Advance” is defined in Section 3.7 of the SPV Fleet Owner Agreement.
 
“Monthly Advance Reimbursement Amount” means, with respect to any Series of
Notes Outstanding, the amount specified in the applicable Series Supplement.
 
 “Monthly Fleet Owner Payment” means, for any Monthly Fleet Owner Payment Date,
the Monthly SPV Fleet Owner Net Cash Flow for the Related Monthly Period.
 
“Monthly Fleet Owner Payment Date” means the third Friday of each calendar
month, or, if such day is not a Business Day, the next succeeding Business Day,
commencing November 19, 2010.
 
“Monthly Insurance Payment” is defined in Section 2.4 of the SPV Fleet Owner
Agreement.
 
“Monthly Nominee Titleholder Fee” means, for any Determination Date, one-twelfth
of the product of (i) 0.01% and (ii) the Aggregate Assumed Asset Value as of the
immediately preceding Determination Date.
 

 
-13-

--------------------------------------------------------------------------------

 

“Monthly Noteholders’ Statement” means, with respect to any Series of Notes, a
statement substantially in the form of an Exhibit to the applicable Series
Supplement.
 
“Monthly Period” means each calendar month; provided, however, that the initial
Monthly Period shall be the period from and including the Effective Date to and
including October 31, 2010.
 
“Monthly Report” is defined in Section 4.1(b) of the 2010-1 Base Indenture.
 
“Monthly SPV Fleet Owner Net Cash Flow” means, for any Monthly Period, the sum
of the SPV Fleet Owner Net Cash Flows for each Box Truck during such Monthly
Period.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Nevada Limited Liability Company Act” means Title 7, Chapter 86 of the Nevada
Revised Statues, as amended from time to time.
 
“New York UCC” means the UCC in effect from time to time in the State of New
York.
 
“Nominee Titleholder” means 2010 U-Haul Titling 3, LLC as nominee titleholder
for each Box Truck SPV appointed pursuant to the Nominee Titleholder Agreement.
 
“Nominee Titleholder Agreement” means the Nominee Titleholder Agreement, dated
as of the Effective Date, among the Nominee Titleholder, the Trustee, UHI and
each Box Truck SPV, as amended, modified or supplemented from time to time in
accordance with its terms.
 
“Nominee Titleholder Limited Liability Company Agreement” means the Operating
Agreement of the Nominee Titleholder, dated as of October 1, 2010, between
U-Haul Co. of Arizona and the Nominee Titleholder’s Independent Managers, as
amended, modified or supplemented from time to time in accordance with its
terms.
 
“Note Balance Shortfall” means, as of any Determination Date, the excess, if
any, of (i) the Aggregate Note Balance as of the Related Payment Date (after
giving effect to all principal payments to be made on such Payment Date) over
(ii) the excess of (x) the Discounted Aggregate Asset Amount as of such
Determination Date over (y) the Cumulative Partial Amortization Payment Amount
as of such Determination Date.
 
“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or Foreign Clearing Agency, or on the books of a Person
maintaining an account with such Clearing Agency or Foreign Clearing Agency
(directly or as an indirect participant, in accordance with the rules of such
Clearing Agency or Foreign Clearing Agency).
 
“Note Rate” means, with respect to any Series of Notes, the annual rate at which
interest accrues on the Notes of such Series of Notes (or formula on the basis
of which such rate shall be determined) as stated in the applicable Series
Supplement.
 
“Note Register” is defined in Section 2.6(a) of the 2010-1 Base Indenture.
 

 
-14-

--------------------------------------------------------------------------------

 

“Noteholder” and “Holder” means the Person in whose name a Note is registered in
the Note Register.
 
“Notes” is defined in the recitals to the 2010-1 Base Indenture.
 
“Officer’s Certificate” means a certificate signed by an Authorized Officer of
USF, any Box Truck SPV, the Nominee Titleholder and/or UHI, as the case may be.
 
 “Operating Expenses” means, with respect to each Box Truck, the Monthly
Insurance Payment with respect to such Box Truck and all maintenance, repair,
licensing and titling costs with respect to or allocated to such Box Truck by
the Fleet Manager in accordance with the terms of the SPV Fleet Owner Agreement.
 
“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee.  The counsel may be counsel to USF, any
Box Truck SPV, the Nominee Titleholder or UHI, as the case may be.  For purposes
of Section 8.11(e) of the 2010-1 Base Indenture, any legal counsel employed by
UHI, which may be an employee of UHI, shall be deemed to be reasonably
acceptable to the Trustee.
 
“Other Assets” is defined in Section 14.19 of the 2010-1 Base Indenture.
 
“Other Fleet Owner Payments” means, with respect to each Box Truck, the sum of
(i) all warranty payments and (ii) all Safemove Fees, less the amount thereof
payable to Republic Western Insurance Company or any other insurance carrier in
respect of the related Safemove, in each case with respect to such Box Truck.
 
“Other Modifications” is defined in Section 1.1 of the Box Truck Purchase
Agreement.
 
“Outstanding” is defined, with respect to any Series of Notes, in the applicable
Series Supplement.
 
 “Partial Amortization Payment” is defined, with respect to any Series of Notes,
in the applicable Series Supplement.
 
“Paying Agent” means any paying agent appointed pursuant to Section 2.7(a) of
the 2010-1 Base Indenture.
 
“Payment Date” means the twenty-fifth day of each calendar month, or, if such
day is not a Business Day, the next succeeding Business Day, commencing on
November 26, 2010.
 
“PBGC” means Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan”, as such term is
defined in ERISA, which is subject to Title IV of ERISA (other than a
“multiemployer plan”, as defined in Section 4001 of ERISA) and to which any
company in the Controlled Group has liability, including any liability by reason
of having been a substantial employer within the meaning of Section 4063 of
ERISA for any time within the preceding five years or by reason of being deemed
to be a contributing sponsor under Section 4069 of ERISA.
 

 
-15-

--------------------------------------------------------------------------------

 

“Performance Guaranty” means the Guarantee dated as of October 1, 2010 in favor
of the Trustee by AMERCO of the timely payment and performance by UHI of its
obligations under the SPV Fleet Owner Agreement and the Administration
Agreement, as amended, modified or supplemented from time to time in accordance
with its terms.
 
“Permitted Investments” means negotiable instruments or securities, payable in
Dollars, issued by an entity organized under the laws of the United States of
America and represented by instruments in bearer or registered or book-entry
form which evidence (excluding any security with the “r” symbol attached to its
rating):
 
(i) obligations the full and timely payment of which are to be made by or is
fully guaranteed by the United States of America other than financial contracts
whose value depends on the values or indices of asset values;
 
(ii) demand deposits of, time deposits in, or certificates of deposit issued by,
any depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof whose short-term debt is rated
“P-1” or higher by Moody’s and “A-1+” by Standard & Poor’s and subject to
supervision and examination by federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the long-term unsecured debt obligations (other than such obligation
whose rating is based on collateral or on the credit of a Person other than such
institution or trust company) of such depositary institution or trust company
shall have a credit rating from Standard & Poor’s of not lower than “AA-”;
 
(iii) commercial paper having, at the earlier of (x) the time of the investment
and (y) the time of the contractual commitment to invest therein, a rating from
Moody’s of “P-1” and Standard & Poor’s of “A-1+”;
 
(iv) bankers’ acceptances issued by any depositary institution or trust company
described in clause (ii) above;
 
(v) investments in money market funds (including any money market mutual funds
or common trust funds and including any funds managed, sponsored or
administrated by the Trustee or an Affiliate thereof and for which the Trustee
or an Affiliate thereof received a fee) (x) rated “Aaa” by Moody’s and “AAAm” by
Standard & Poor’s or (y) with respect to the investment in which the Rating
Agency Condition has been satisfied;
 
(vi) Eurodollar time deposits having a credit rating from Moody’s of “P-1” and
Standard & Poor’s of “A-1+”;
 
(vii) repurchase agreements involving any of the Permitted Investments described
in clauses (i) and (vi) above and the certificates of deposit described in
clause (ii) above which are entered into with a depository institution or trust
company, having a commercial paper or short-term certificate of deposit rating
of “P-1” by Moody’s and “A-1+” by Standard & Poor’s or which otherwise is
approved as to collateralization by the Rating Agency; and
 

 
-16-

--------------------------------------------------------------------------------

 

(viii) any other instruments or securities with respect to the investment in
which the Rating Agency Condition has been satisfied.
 
“Permitted Liens” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carriers’ Liens, and other Liens imposed by law, securing obligations
arising in the ordinary course of business that are not more than thirty (30)
days past due or are being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves have been established,
and are being maintained, in accordance with GAAP, (iii) the Liens in favor of
the Box Truck SPVs created pursuant to the SPV Fleet Owner Agreement or the Box
Truck Purchase Agreement, (iv) the Liens in favor of the Trustee created
pursuant to the Indenture or (v) the Liens created on Other Assets in connection
with a Permitted Note Issuance pursuant to any Permitted Note Issuance Related
Documents; provided that, in the case of clauses (i) and (ii), such Liens do not
create any material risk of foreclosure of any asset and the failure to make
payment pending resolution could not reasonably be expected to result in a
Material Adverse Effect.
 
“Permitted Note Issuance” means the issuance by USF and one or more Permitted
Note Issuance SPVs of one or more series of notes (a) that are secured solely by
Other Assets of USF and all assets of such Permitted Note Issuance SPVs
including, among other things, a security interest in box trucks, vans and/or
pickup trucks being acquired, directly or indirectly, with the proceeds of such
notes, one or more fleet owner agreements pursuant to which UHI agrees to make
such box trucks, vans and/or pickup trucks available for rental in the System
and the equity interests in each Permitted Note Issuance SPV owning such box
trucks, vans and/or pickup trucks held by USF and (b) with respect to the
issuance of which the Rating Agency Condition shall have been satisfied.
 
“Permitted Note Issuance Indenture” means any indenture pursuant to which
Permitted Notes are issued by USF and/or one or more Permitted Note Issuance
SPVs.
 
“Permitted Note Issuance Rating Agency Condition” means, with respect to any
action, that the Rating Agency shall have notified the Issuers and the Trustee
in writing that such action will not result in a reduction or withdrawal of the
rating (in effect immediately before the taking of such action) of any series of
Permitted Notes.
 
“Permitted Note Issuance Related Documents” means each Permitted Note Issuance
Indenture, each Permitted Note Issuance SPV Limited Guarantee and any other
agreements or instruments entered into by USF or a Permitted Note Issuance SPV
in connection with any Permitted Note Issuance.
 
“Permitted Note Issuance SPV” means a special purpose, bankruptcy-remote entity,
other than a Box Truck SPV, which is a direct wholly-owned subsidiary of USF and
which owns box trucks, vans and/or pickup trucks engaged in a Permitted Note
Issuance.
 

 
-17-

--------------------------------------------------------------------------------

 

“Permitted Note Issuance SPV Limited Guarantee” means a guarantee by a Permitted
Note Issuance SPV of, among other things, the obligations of USF under the
Indenture, substantially identical, mutatis mutandis, to Exhibit B to the 2010-1
Base Indenture.
 
“Permitted Note Issuance Trustee” means a Person party to a Permitted Note
Issuance Indenture as trustee.
 
“Permitted Notes” means any series of notes issued by USF and/or one or more
Permitted Note Issuance SPVs in connection with a Permitted Note Issuance.
 
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, joint stock
company, corporation, trust, unincorporated organization or Governmental
Authority.
 
“Placement Agency Agreement” means any agreement pursuant to which one or more
Placement Agents agree with the Issuers and UHI to place Notes with, or purchase
Notes for resale to, investors.
 
“Placement Agent” means any Person in its capacity as a placement agent or an
initial purchaser under a Placement Agency Agreement.
 
“Potential Enforcement Event” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute an Enforcement
Event.
 
“Potential Rapid Amortization Event” means any occurrence or event which, with
the giving of notice, the passage of time or both, would constitute a Rapid
Amortization Event.
 
“Potential Termination Event” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute a Termination
Event.
 
“Pre-Funding Period” means, the period specified in the Series Supplement with
respect to the initial Series of Notes issued under the Indenture.
 
“Principal Terms” is defined in Section 2.4 of the 2010-1 Base Indenture.
 
“Pro Forma DSCR” means, as of any Disposition Date, the ratio of (a) the sum of
(i) the sum of the aggregate SPV Fleet Owner Net Cash Flows for all Remaining
Box Trucks as of such Disposition Date during the twelve (12) Monthly Periods
preceding the Determination Date immediately preceding such Disposition Date
(or, if such Disposition Date is also a Determination Date, during the twelve
(12) Monthly Periods preceding such Determination Date) (which, for the
avoidance of doubt, shall not include the amount of any Monthly Advance) and
(ii) all Investment Income (other than Investment Income earned on amounts on
deposit in the Box Truck Purchase Account) for such twelve (12) Monthly Periods
to (b) the sum of (i) the sum of (X) the Pro Forma Targeted Principal Amount and
(Y) the Pro Forma Interest Amount, in each case as of each of the twelve (12)
Determination Dates preceding such Disposition Date  (or, if such Disposition
Date is also a Determination Date, as of such Determination Date and the eleven
(11) Determination Dates preceding such Determination Date) and (ii) any
Targeted Note Balance Shortfall on the thirteenth (13th) Determination Date
preceding such Disposition Date
 

 
-18-

--------------------------------------------------------------------------------

 

(or, if such Disposition Date is also a Determination Date, on the twelfth
(12th) Determination Date preceding such Determination Date); provided that on
any Disposition Date occurring prior to the thirteenth (13th) Determination Date
immediately following the Effective Date, the Pro Forma DSCR shall be calculated
based only on the number of Monthly Periods and Determination Dates occurring
since the Effective Date.
 
“Pro Forma Interest Amount” means, as of any Determination Date, the product of
(i) one-twelfth of the Note Rate and (ii) the sum of (x) the sum, for all
Remaining Box Trucks, as of the Calculation Date, of the aggregate Discounted
Asset Value of such Remaining Box Trucks as of the immediately preceding
Determination Date (or, in the case of the initial Determination Date, as of the
Effective Date or, in the case of any Box Truck that became a Funded Box Truck
after the Effective Date but prior to the initial Determination Date, as of the
applicable Subsequent Funding Date) and (y) any Targeted Note Balance Shortfall
as of the immediately preceding Determination Date (which, for the purposes of
the initial Determination Date, shall equal zero).
 
 “Pro Forma Targeted Principal Amount” means, as of any Determination Date, the
sum, for all Remaining Box Trucks, as of the Calculation Date, of the amount, if
any, by which (i) the aggregate Discounted Asset Value of such Remaining Box
Trucks as of the immediately preceding Determination Date (or, in the case of
the initial Determination Date, as of the Effective Date or, in the case of any
Box Truck that became a Funded Box Truck after the Effective Date but prior to
the initial Determination Date, as of the applicable Subsequent Funding Date)
exceeds (ii) the aggregate Discounted Asset Value of such Remaining Box Trucks
as of such Determination Date.
 
“Proceeding” means any suit in equity, action or law or other judicial or
administrative proceeding.
 
“Proceeds” has the meaning set forth in Section 9-102(a)(64) of the applicable
UCC.
 
“Purchased Assets” is defined in Section 1.1 of the Box Truck Purchase
Agreement.
 
“Purchase Price” is defined in Section 1.1 of the Box Truck Purchase Agreement.
 
“Qualified Institution” means a depository institution organized under the laws
of the United States of America or any state thereof or incorporated under the
laws of a foreign jurisdiction with a branch or agency located in the United
States of America or any state thereof and subject to supervision and
examination by federal or state banking authorities which at all times has the
Required Rating and, in the case of any such institution organized under the
laws of the United States of America, whose deposits are insured by the FDIC.
 
“Qualified Trust Institution” means an institution organized under the laws of
the United States of America or any state thereof or incorporated under the laws
of a foreign jurisdiction with a branch or agency located in the United States
of America or any state thereof and subject to supervision and examination by
federal or state banking authorities which at all times (i) is authorized under
such laws to act as a trustee or in any other fiduciary capacity, (ii) has
capital, surplus and undivided profits of not less than $500,000,000 as set
forth in its most recent
 

 
-19-

--------------------------------------------------------------------------------

 

published annual report of condition and (iii) has a long term deposits rating
of not less than “AA-” by Standard & Poor’s and “Aa3” by Moody’s.
 
“Rapid Amortization Event” is defined in Section 10.1 of the 2010-1 Base
Indenture.
 
“Rating Agency” means Moody’s.
 
“Rating Agency Condition” means, with respect to any action, that the Rating
Agency shall have notified the Issuers and the Trustee in writing that such
action will not result in a reduction or withdrawal of its rating (in effect
immediately before the taking of such action) of the Notes.
 
“Record Date” with respect to any Series of Notes, has the meaning specified in
the applicable Series Supplement.
 
“Registrar” is defined in Section 2.6(a) of the 2010-1 Base Indenture.
 
“Related Documents” means, collectively, the Indenture, the Notes, the Nominee
Titleholder Agreement, the Administration Agreement, the Account Control
Agreements, the Box Truck SPV Limited Liability Company Agreements, the USF
Limited Liability Agreement, the Performance Guaranty, each Sale and
Contribution Agreement, any Placement Agency Agreement, any other agreements
relating to the issuance or the purchase of any Series of Notes, the Box Truck
Purchase Agreement and the SPV Fleet Owner Agreement.
 
“Related Monthly Period” means, with respect to any Payment Date, any
Determination Date, any Calculation Date or any Monthly Fleet Owner Payment
Date, the Monthly Period immediately preceding the Monthly Period in which such
Payment Date, Determination Date, Calculation Date or Monthly Fleet Owner
Payment Date occurs.
 
“Related Payment Date” means, with respect to any Determination Date, the
Payment Date next succeeding such Determination Date.
 
“Remaining Box Trucks” means, with respect to any Disposition Date, all Box
Trucks subject to the SPV Fleet Owner Agreement remaining after giving effect to
all sales, transfers or other dispositions of any Box Trucks on such Disposition
Date.
 
“Rental Company” means each wholly-owned subsidiary of UHI acting as a regional
marketing company pursuant to a Rental Company Contract.
 
“Rental Company Contract” means each Rental Company Contract between a Rental
Company and UHI, substantially in the form of Exhibit A to the SPV Fleet Owner
Agreement, pursuant to which UHI agrees to make trucks, trailers and other
rental equipment available to the System in the Rental Company’s territory and
the Rental Company agrees to merchandise, maintain and repair such rental
equipment.
 
“Rental Dealer” means any U-Haul operated retail moving center or independent
dealer offering truck rental services in the United States or Canada.
 

 
-20-

--------------------------------------------------------------------------------

 

“Required Noteholders” means Noteholders holding in excess of 50% of the
Aggregate Note Balance (excluding, for the purposes of making the foregoing
calculation, any Notes held by any Issuer or any Affiliate of any Issuer).
 
“Required Payment” means, with respect to any Series of Notes Outstanding, the
amount specified in the applicable Series Supplement.
 
 “Required Rating” means (i) a short-term certificate of deposit rating from
Moody’s of “P-1” and (ii) a long-term unsecured debt rating of not less than
“Aa3” by Moody’s.
 
“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation, articles of association and by-laws, articles
of organization, operating agreement or other organizational or governing
documents of such Person or any of its property, and any law, treaty, rule or
regulation, or determination of any arbitrator or Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, whether federal, state or
local (including usury laws, the Federal Truth in Lending Act and retail
installment sales acts).
 
“RTAC” means RTAC, LLC, a Nevada limited liability company, which is the direct
parent of USF and an indirect wholly-owned subsidiary of UHI.
 
“RTAC Sale and Contribution Agreement” means the Sale and Contribution
Agreement, dated as of the Effective Date, by and among RTAC, UHI and USF,
together with each Bill of Sale (as defined therein) and each other document
delivered pursuant thereto, as amended, modified or supplemented from time to
time in accordance with its terms.
 
“Safemove” means the optional insurance policy providing a damage waiver, cargo
protection and medical and life coverage offered through the System to rental
customers of the Box Trucks.
 
“Safemove Fee” means, with respect to any Box Truck, the fee paid by a rental
customer of such Box Truck in order to obtain Safemove.
 
“Sale and Contribution Agreements” means, collectively, the RTAC Sale and
Contribution Agreement and the UHLS Sale Agreement.
 
“Seasonal Depreciation Percentage” means, with respect to any Monthly Period,
the percentage set forth for such calendar month under the heading “Seasonal
Depreciation” on the Assumed Asset Value Schedule.
 
“Secured Parties” is defined in Section 3.1(a) of the 2010-1 Base Indenture.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreements” means, collectively, the Indenture, the Notes, the
Administration Agreement, the Nominee Titleholder Agreement and the Account
Control Agreements.
 

 
-21-

--------------------------------------------------------------------------------

 

“Series Account” means any account or accounts established pursuant to a Series
Supplement for the benefit of a Series of Notes.
 
“Series of Notes” or “Series” means each Series of Notes issued and
authenticated pursuant to the 2010-1 Base Indenture and a Series Supplement.
 
“Series Supplement” means, with respect to any Series of Notes, a supplement to
the 2010-1 Base Indenture complying with the terms of Section 2.3 of the 2010-1
Base Indenture, executed in conjunction with any issuance of any Series of
Notes.
 
 “SPV Fleet Owner Agreement” means the 2010-1 Box Truck SPV Fleet Owner
Agreement, dated as of the Effective Date, among TM Truck SPV, DC Truck SPV, TT
Truck SPV and UHI, as the Fleet Manager thereunder, as amended, modified or
supplemented from time to time in accordance with its terms.
 
“SPV Fleet Owner Net Cash Flow” means, with respect to each Box Truck subject to
the SPV Fleet Owner Agreement during each Monthly Period, (x) the sum of (i) the
Fleet Owner Commissions with respect to such Box Truck during such Monthly
Period and (ii) the Other Fleet Owner Payments with respect to such Box Truck
during such Monthly Period, less (y) the Operating Expenses with respect to such
Box Truck during such Monthly Period.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc.
 
“Subsequent Box Truck” is defined in the applicable Series Supplement.
 
“Subsequent Funding Date” is defined in the applicable Series Supplement.
 
“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held by the parent or (b) that is, at the time any
determination is being made, otherwise controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
 
“Supplement” means a supplement to the 2010-1 Base Indenture complying (to the
extent applicable) with the terms of Article 13 of the 2010-1 Base Indenture.
 
“Swap Rate” means, as of any date of determination, the mid-market swap rate
appearing on page 19901 of the Telerate service (or any successor service),
adjusted for monthly compounding.
 
“System” means the network of retail moving centers operated by U-Haul and
independent dealers offering truck rental services throughout the United States
and Canada.
 
 “Targeted Note Balance Shortfall” means, as of any Determination Date, the
excess, if any, of the Aggregate Note Balance as of the Related Payment Date
(after giving effect to all
 

 
-22-

--------------------------------------------------------------------------------

 

principal payments to be made on such Payment Date) over the Discounted
Aggregate Asset Amount as of such Determination Date.
 
“Targeted Principal Payment” means, for any Payment Date, the amount, if any, by
which (i) the Aggregate Note Balance on such Payment Date (before giving effect
to any payments on the Notes on such Payment Date) exceeds (ii) the excess of
(x) the Discounted Aggregate Asset Amount as of the Determination Date with
respect to such Payment Date over (y) the Cumulative Partial Amortization
Payment Amount as of such Determination Date.
 
“Termination Event” means any of the events described in Section 8.2 of the SPV
Fleet Owner Agreement.
 
 “TM Truck” means a model year 2010 or model year 2011 ten-foot box truck owned
by TM Truck SPV.
 
“TM Truck SPV” means 2010 TM-1, LLC, a Nevada limited liability company, and its
permitted successors.
 
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.
 
“Trust Officer” means, with respect to the Trustee, any Senior Vice President,
Vice President, Assistant Vice President, Assistant Secretary, Assistant
Treasurer or any trust officer of the Corporate Trust Office responsible for the
administration of the 2010-1 Base Indenture.
 
“Trustee” means the party named as such in the 2010-1 Base Indenture until a
successor replaces it in accordance with the applicable provisions of the 2010-1
Base Indenture and thereafter means the successor serving thereunder.
 
“Trustee Fee” means, for each Payment Date, the monthly fee payable by the
Issuers to the Trustee, as set forth in the fee letter dated the Effective Date
from the Trustee to the Issuers.
 
“TT Truck” means a model year 2010 or model year 2011 twenty-foot box truck
owned by TT Truck SPV.
 
“TT Truck SPV” means 2010 TT-1, LLC, a Nevada limited liability company, and its
permitted successors.
 
“Twelve-Month DSCR” means, as of any Determination Date, the ratio of (a) the
sum of (i) the sum of the aggregate SPV Fleet Owner Net Cash Flows for all Box
Trucks subject to the SPV Fleet Owner Agreement as of the last day of the
Related Monthly Period during the twelve (12) Monthly Periods preceding such
Determination Date (which, for the avoidance of doubt, shall not include the
amount of any Monthly Advance) and (ii) all Investment Income (other than
Investment Income earned on amounts on deposit in the Box Truck Purchase
Account) for the twelve (12) Monthly Periods preceding such Determination Date
to (b) the sum of (i) the sum of (X) the DSCR Targeted Principal Amount and (Y)
the DSCR Interest Amount, in each case as of such Determination Date and each of
the eleven (11) Determination Dates preceding such Determination Date plus (ii)
any Note Balance Shortfall on the twelfth (12th) Determination Date preceding
such Determination Date minus (iii) 50% of the amount, if any, by which (X) the
 

 
-23-

--------------------------------------------------------------------------------

 

Discounted Aggregate Asset Amount as of the immediately preceding Determination
Date exceeded (Y) the Aggregate Note Balance as of the immediately preceding
Payment Date (after giving effect to any payments on the Notes on such Payment
Date); provided that the Twelve-Month DSCR shall not be calculated on each of
the first three Determination Dates immediately following the Effective Date;
provided further that on each of the fourth through eleventh Determination Dates
immediately following the Effective Date, the Twelve-Month DSCR shall be
calculated based only on the number of Monthly Periods and Determination Dates
occurring since the Effective Date.
 
“2010-1 Base Indenture” means the 2010-1 Box Truck Base Indenture, dated as of
the Effective Date, among USF, TM Truck SPV, DC Truck SPV and TT Truck SPV, as
co-issuers, and the Trustee, as amended, modified or supplemented from time to
time in accordance with its terms, exclusive of Series Supplements creating new
Series of Notes.
 
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the specified jurisdiction.
 
“U-Haul” means, collectively, UHI together with those of its subsidiaries
engaged in moving and storage operations.
 
“UHI” means U-Haul International, Inc., a Nevada corporation and its permitted
successors.
 
“UHLS” means U-Haul Leasing & Sales Co., a Nevada corporation.
 
“UHLS Sale Agreement” means the Sale Agreement, dated as of the Effective Date,
by and among UHLS, UHI and RTAC, together with each Bill of Sale (as defined
therein) and each other document delivered pursuant thereto, as amended,
modified or supplemented from time to time in accordance with its terms.
 
“Uneconomical Box Truck” means a Box Truck with respect to which the Operating
Expenses exceed the sum of (x) the Fleet Owner Commissions generated by such Box
Truck and (y) the Other Fleet Owner Payments with respect to such Box Truck in
either (i) each of six (6) consecutive Monthly Periods or (ii) any six (6)
Monthly Periods during any nine (9) consecutive Monthly Periods.
 
“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.
 
“U.S. Government Obligations” means (i) direct obligations of the United States
of America, or any agency or instrumentality thereof for the payment of which
the full faith and credit of the United States of America is pledged as to full
and timely payment of such obligations, or (ii) any other obligations which are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act.
 
“USF” means 2010 U-Haul S Fleet, LLC, a Nevada limited liability company, and
its permitted successors.
 

 
-24-

--------------------------------------------------------------------------------

 

“USF Assets” means all assets of USF.
 
“USF Collateral” is defined in Section 3.1(a) of the 2010-1 Base Indenture.
 
“USF Limited Liability Company Agreement” means the Operating Agreement of USF,
dated as of October 1, 2010, between RTAC and USF’s Independent Managers, as
amended, modified or supplemented from time to time in accordance with its
terms.
 
“VIN” means vehicle identification number.
 
 “written” or “in writing” means any form of written communication, including by
means of telex, telecopier device, telegraph, email or cable.
 

 
-25-

--------------------------------------------------------------------------------

 
